Case 2:20-cv-09582-JFW-E Document 54-3 Filed 03/17/21 Page 1 of 6 Page ID #:1182




                         Exhibit 3
Case 2:20-cv-09582-JFW-E Document 54-3 Filed 03/17/21 Page 2 of 6 Page ID #:1183




                               VOLUME 3 - CHAPTER 1

                                  POLICY AND ETHICS


 3-01/000.00 POLICY AND ETHICS

 The function of this Department involves the responsibility for the protection of life and
 property and enforcement of the law. Toward this end, all employees have an obligation
 to the public we serve to develop and maintain the highest ethical standards in both
 personal and official conduct.

 The Policy and Ethics chapter outlines the Department's policies in these matters. All
 employees shall conform with the provisions contained herein.


 3-01/000.10 PROFESSIONAL CONDUCT

 All Department members shall be held accountable for their utterances, writings, conduct,
 and visual representations, including electronic and web-based communications, when
 they conflict with Our Core Values, Our Mission, or Our Creed and personnel can
 reasonably be identified as Department members. Personnel who cause undue
 embarrassment or damage the reputation of and/or erode the public’s confidence in the
 Department shall be deemed to have violated this policy and shall be subject to
 counseling and/or discipline.

 Unit commanders shall ensure copies of Our Mission, Our Core Values, and Our Creed
 are clearly and prominently displayed and maintained in the public lobbies of all Sheriff’s
 Department facilities.

 Unit Commanders shall ensure copies of Our Mission, Our Core Values, and Our Creed
 are clearly and prominently displayed and maintained within a high-traffic work area in all
 Sheriff’s Department’s facilities (e.g., briefing room) for viewing by assigned personnel.

 Unit commanders shall routinely express to the members of their staff their expectations
 of acceptable conduct, including the tenets of the Core Values. The message that shall
 be conveyed to each employee is, “You are part of something greater than yourself.
 Don’t dishonor it!”


 3-01/000.13 PROFESSIONAL CONDUCT - CORE VALUES

 Members shall conduct themselves in a manner consistent with the Department’s Core
 Values. Members shall not ignore nor contradict the Department’s Core Values.
 Examples of conduct inconsistent with the Department’s Core Values include, but are not
 limited to, the following:



                                              1
Case 2:20-cv-09582-JFW-E Document 54-3 Filed 03/17/21 Page 3 of 6 Page ID #:1184




    1. Conduct or behavior resulting from a situational outburst of emotion including, but
       not limited to, the use of profanity and/or other inappropriate, inconsiderate, and/or
       insensitive language, phrases, or terms of speech;
    2. Conduct or behavior that demonstrates a bias, prejudice, and/or intolerance, or
       demonstrates a trend or pattern of undesirable and/or unprofessional behavior;
       and/or,
    3. Conduct or behavior so egregious that it constitutes a severe and immediate threat
       to the integrity of the Department and/or jeopardizes the health, safety, and/or
       welfare of the public including, but not limited to, criminal misconduct of members,
       and/or the misuse of Department assets, resources, or intellectual property.


 3-01/000.15 ELECTRONIC AND WEB-BASED COMMUNICATIONS

 Electronic and web-based communications include any medium used to deliver
 information electronically or digitally. Examples of electronic and web-based
 communications include, but are not limited to, websites, “smart” phone technologies, text
 messaging, Nixle, electronic mail (email) and “social media” sites such Facebook,
 Myspace, Pinterest, and Twitter; photo sharing websites such as Flickr; video sharing
 websites such as YouTube; and/or any other similar electronic or digital delivery system.

 “Social media” includes any electronic medium where users may create, share, and view
 user-generated content, including uploading or downloading videos or still photographs,
 blogs, video blogs, podcasts, or instant messages, or online social networking content.


 3-01/005.00 ACCOUNTABILITY

 All Department members shall be held accountable to the Sheriff through the defined
 chain of command.

    •   accountability is the absolute obligation that all members be personally
        answerable for their individual actions. It is the responsibility of all members to
        meet the standards of performance established for their positions. Accountability
        is also a commitment to the Department and the public we serve;
    •   all members will be evaluated on their compliance with the Department’s Manual of
        Policy and Procedures, all Division Directives in support of the Manual, statutory
        and case law, Our Mission Statement, Our Core Values statement and the Law
        Enforcement Code of Ethics; and
    •   supervisors, managers, Directors, and executives, both sworn and professional
        staff, will be held accountable for and evaluated on enforcement of the
        aforementioned areas as well as the procedures outlined in the Los Angeles
        County Fiscal Manual and the Los Angeles County Purchasing Policy Manual.
        Failure to adhere may subject violators to discipline.




                                              2
Case 2:20-cv-09582-JFW-E Document 54-3 Filed 03/17/21 Page 4 of 6 Page ID #:1185




 3-01/030.10 OBEDIENCE TO LAWS, REGULATIONS, AND ORDERS

    a) Members shall not willfully violate any federal statute, state law or local ordinance;
    b) Members shall conform to and abide by the following:
           • Charter of Los Angeles County;
           • Los Angeles County Code; and
           • Rules of the Department of Human Resources;
    c) Members shall obey and properly execute all lawful orders issued by any
       supervisor of higher rank or classification or who is officially acting in such
       capacity;
    d) When assigned to duty with another member of the Department, an employee
       shall be subject to disciplinary action for any violation by the other member of any
       provision of this chapter unless the employee was unaware of the violation or
       unless the employee, if the situation permits safe and prudent action, attempts in
       good faith to prevent the violation and, at the earliest reasonable time, reports the
       violation to his supervisor;
    e) Members who violate any rules, regulations, or policies of the Department or the
       County, shall be subject to disciplinary action. The commission or omission of
       any other act contrary to good order and discipline shall also be the subject of
       disciplinary action;
    f) Members who are arrested or detained for any offense, or named as a suspect,
       other than an infraction under the Vehicle Code, shall immediately notify their
       immediate supervisor or Watch Commander of the facts of the arrest or detention
       or allegation.

 After business hours, if the member is unable to contact their immediate supervisor or
 Watch Commander at the Unit of Assignment, the member shall contact Sheriff’s
 Headquarters Bureau and request immediate notification to their Unit Commander. The
 member shall provide details of the arrest or detention to Sheriff’s Headquarters Bureau,
 including alleged charge(s), location, police agency jurisdiction, and return phone number
 where the member can be reached, for relay to the Unit Commander. The Sheriff’s
 Headquarters Bureau member receiving notification shall immediately notify the
 employee’s Unit Commander.

 The Unit Commander shall immediately notify Internal Affairs Bureau. The employee’s
 Unit Commander shall immediately respond to the member’s location if the member is
 arrested and taken into custody.

 According to the nature of the offense and in conformance with the rules of the
 Department of Human Resources, disciplinary action may result and may include, but is
 not limited to, the following:

    •   a reprimand (written);
    •   suspension without pay;
    •   reduction in rank; and/or



                                              3
Case 2:20-cv-09582-JFW-E Document 54-3 Filed 03/17/21 Page 5 of 6 Page ID #:1186




    •   dismissal from the Department.

 NOTE:          For purposes of this section, any reference to “members” hall include any
                member of the Department, both sworn and professional staff.


 3-01/030.13 RELATIONSHIPS AND MENTORING

 The Los Angeles County Sheriff’s Department believes our members are our most
 valuable investment and precious resource.

 Our Department’s Core Values are intrinsic principles designed to underscore our belief
 that regardless of rank or position, our members are, first and foremost, leaders in our
 society.

 As a community leader, our members assume a significant responsibility in protecting and
 serving the public. Consequently, high standards and high expectations are placed
 upon the conduct of our members. As a result, our members enjoy a considerable level
 of trust. In order to remain beneficiaries of the public trust, we must balance the rights of
 our members with the responsibility to maintain the highest standards of professional and
 personal conduct.

 As a leader in the Los Angeles County Sheriff’s Department, it is a fundamental
 responsibility of every Department executive, manager, and/or supervisor to take an
 active role in the performance of subordinates and develop ongoing strategies to
 enhance their professional performance.

 The Department and its members have an affirmative duty to intervene in the professional
 performance of another member (or when a personal issue or behavior exposes the
 Department or the member to risk) when it is determined to be in the best interest of the
 member or the organization. It is the intuitive, empathetic, and courageous leader who is
 prepared to provide guidance, wisdom, and counsel to a colleague whose performance or
 behavior demonstrates the need for intervention.

 Intervention can take many forms. We are fortunate to have the services of a wide range
 of professionals who are ready to assist Department members. Employee Support
 Services Bureau (ESSB), including the Chaplain Program, Peer Support Program, and
 Counseling and Consulting Services, provides the foundation for early intervention
 services.

 The Performance Mentoring Program (PMP) is another proactive, early intervention
 program designed to enhance a member’s professional performance through guidance
 and supervision when it is determined the member may benefit from a more structured
 plan. Supervisors and managers carefully monitor the employee’s progress to ensure
 they remain effective and productive members of the Department.




                                               4
Case 2:20-cv-09582-JFW-E Document 54-3 Filed 03/17/21 Page 6 of 6 Page ID #:1187




 the General Public and the Media" and "Dissemination of Criminal Record Information" as
 detailed in the Miscellaneous Administrative Procedures chapter.


 3-01/100.46 USE OF PERSONAL COMMUNICATION DEVICES

 Absent extenuating circumstances, members shall not use a personal cellular telephone
 or other similar personal communication/recording device for a Department-related
 business purpose (i.e., coordinating field units to a radio call, contacting a victim or
 witness) when an established, Department-authorized communication device/system is
 available and/or a Department-authorized regulation/protocol has been established (e.g.,
 Department radio/communications systems, field supervisor’s cellular telephone, Station
 telephone, etc.).

 NOTE:          This prohibition shall apply to the use of the cellular telephone for both
                voice communications as well as data (text) communications.

 Members shall not use a personal cellular telephone or any other similar personal
 communication or recording device to record, store, document, catalog, transmit, and/or
 forward any image, document, scene, or environment captured as a result of their
 employment and/or while performing official Department business that is not available or
 accessible to the general public. Official Department business shall include, but is not
 limited to, confidential, sensitive, or copyrighted information that is printed, audio
 recorded, photographed, or video recorded; information related to any past, present, or
 anticipated criminal, civil, or administrative investigation, including reports, declarations,
 evidence, photographs, videos, or audio recordings; and/or, photographs of suspects,
 arrestees, defendants, evidence, or crime scenes.

 NOTE:          A personal cellular telephone or any other similar personal communication
                or recording device used exclusively to record contacts with members of
                the public during legitimate Department business (e.g., traffic stops, etc.)
                are exempt from the provisions of this section.


 3-01/100.50 DIVISION OR UNIT MANUAL

 Unit Commanders shall establish procedural manuals for their respective commands.
 These manuals shall not be in conflict with the Department manual and the subject matter
 shall be limited to procedures involving only the specific command or Division.


 3-01/100.55 UNIT COMMANDERS' CHANGE OF COMMAND RESPONSIBILITIES

 Unit Commanders shall complete the Department Change of Command (SH-AD-601)
 when assuming a new or transfer of command situation. During a transfer of command,
 it shall be the responsibility of both the outgoing and incoming Unit Commander to be



                                               5
